                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

 VALERIE C. HENLEY,                    )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )               1:18-cv-00242-MR
                                       )
                 vs.                   )
                                       )
 ANDREW SAUL, Commissioner             )
 of Social Security,                   )
                                       )
             Defendant.                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 23, 2019 Memorandum of Decision and Order.

                                               August 23, 2019
